Citation Nr: 0940706	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-11 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left wrist and hand disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active service from February 1951 to February 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the above claim.

In July 2008, the Veteran was scheduled for a travel Board 
hearing per his request received in April 2006; however, he 
failed to appear for a hearing scheduled for August 2008, and 
has not since requested another hearing.

This case was previously before the Board in September 2008, 
at which time the claim currently on appeal was remanded.  
The actions requested in the Board remand have been 
undertaken and the case has returned to the Board for 
appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In June 2003, the Veteran was hospitalized at a VA 
Medical Center (VAMC) due to symptoms of chest pain and 
anemia; during that hospitalization the Veteran underwent 
numerous studies and tests and an IV was inserted in his left 
arm which was in place for most of his hospital stay, 
following which he experienced left wrist and hand pain and 
symptomatology.  

2.  Left upper extremity reflex sympathetic dystrophy was not 
a reasonably foreseeable consequence of VA treatment.  



CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for left upper extremity reflex sympathetic dystrophy have 
been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  Since the Board has decided to 
grant the claim, any failure to notify and/or assist the 
Veteran pursuant to the VCAA cannot be considered prejudicial 
to the Veteran.  The Board will therefore proceed to address 
the claim on the merits.  


Factual Background

The Veteran filed his original compensation claim brought 
under the provisions of 38 U.S.C. § 1151 in April 2004.  He 
maintains that during or as a result of treatment received at 
the VAMC in Lake City Florida in June 2003, he sustained 
disabilities of the left hand and wrist, described as 
permanent paralysis and limitation of motion, resulting from 
incorrect placement of an intravenous (IV) line in the area 
of the left wrist.  

VA records reflect that the Veteran was hospitalized at the 
VAMC in Lake City, Florida from June 5, 2003 to June 20, 
2003.  The admitting indications were chest pain and anemia 
with a diagnosis of unstable angina; while hospitalized the 
Veteran underwent a colonoscopy and electrocardiogram (ECG).  
IV in the left forearm was started on June 5, 2003.  A record 
dated June 6, 2003 indicates that the Veteran complained of 
left shoulder and hand pain from arthritis.  An entry dated 
June 7, 2003 indicates that the Veteran complained of left 
arm pain due to arthritis.  It was noted that the IV site was 
tender to touch and slight redness was noted; it appears that 
the IV was reinserted in the left lower forearm.  A June 9, 
2003 entry stated that the Veteran complained of left hand 
pain/arthritis.  An entry dated on June 10, 2003 indicated 
that an IV had been inserted and that heplock #20 gauge was 
discontinued from the left forearm due to leaking and 
swelling.  The IV site was checked and described as tender; a 
warm compress was applied.  The event was described as a 
routine site change.  An entry dated June 11, 2003, indicated 
that the Veteran was a Heplock patient; the IV site was 
described as without redness or edema.  On June 12, 2003, it 
was noted that the Heplock was in place with no 
complications.  There was no sign of infection when the IV 
site was checked on June 16, 2003.  An entry dated June 18, 
2003, indicated that the IV site was described as without 
redness or edema.  A nursing IV assessment report dated on 
June 19, 2003 indicated that the Veteran had no extremity 
restrictions; IV/Heplock was discontinued due to left hand 
infiltration and the fact that the Veteran was being 
discharged the next day.

The June 20, 2003 VAMC discharge summary did not mention any 
abnormality, complaints or clinical findings related to IV 
insertion.  It was noted that the Veteran received several 
blood transfusions while hospitalized and that the Veteran's 
condition improved while hospitalized and was stable on 
discharge.  The Veteran was instructed to call the advice 
line in the event of any additional symptoms and a follow-up 
appointment was scheduled for late July 2003.  

A VA Medical Center discharge summary dated July 22, 2003, 
shows that the Veteran reported having left wrist pain since 
the time of his last admission (June 2003) where an IV had 
been placed on the volar aspect of his left forearm, 
especially with range of motion of the metacarpophalangeal 
(MCP) and digits.  An initial impression of left wrist 
forearm synovitis, by examined history, was made.

VA outpatient treatment records dated in September 2003 and 
October 2003, show that the Veteran had a history of left 
wrist and hand swelling from apparent phlebitis from 
complicated IV access in June 2003, specifically described as 
due to an infiltrated IV.  He described persistent pain, 
swelling, weakness from the left wrist to the hand.  The 
records reference an electromyography (EMG) of August 2003 
which revealed left ulnar compression neuropathy at the elbow 
and reflect that complex regional pain syndrome was diagnosed 
in September 2003 for which therapy was prescribed to be done 
at a private facility (approved for fee basis); it was noted 
that by mid-September 2003 the Veteran had not yet contacted 
the therapy clinic.  Later in September 2003, it was noted 
that the Veteran's major problem appeared to be complex 
regional pain syndrome with associated functional deficits 
assessed as reflex sympathetic dystrophy secondary to IV 
injury.  A record dated in late October 2003 reveals that the 
Veteran had still not been able to schedule his physical 
therapy.  

On file are private medical records from the Satilla Center 
for Rehabilitation dated in February 2004, revealing that the 
Veteran appeared for 7 out of 13 therapy visits, making fair 
progress with treatment.  After the Veteran missed 4 
appointments in a row therapy was discontinued effective from 
late March 2004.  The February 2004 initial evaluation 
revealed the Veteran's medical history included triple bypass 
surgery and a diagnosis of diabetes.  The Veteran gave a 
history of receiving care in a VA hospital undergoing bypass 
surgery, during which time for 4 days he had an IV placed in 
his left hand in the dorsum area of the wrist and he 
complained of burning and pain.  Upon removal of the IV, the 
Veteran reported that he was unable to move his fingers and 
experienced numbness and tingling of the fingers.  Decreased 
range of motion, decreased functional use of the hand and 
decreased strength of the left hand were shown on 
examination.  

The file contains a VA examination report of April 2009 
assessing the Veteran's left upper extremity.  The Veteran 
reported that he was hospitalized by VA in June 2003 for 
treatment of arrthymia and that while hospitalized, an IV was 
placed on the volar side of the left arm, following which he 
experienced pain in the whole arm and left hand.  On 
examination, the Veteran denied having pain in the lower arm, 
left hand or fingers, but stated that he could not move most 
of the fingers and could not hold a can.  The medical history 
revealed that lung cancer had been diagnosed 2 years 
previously and that surgery was performed on the right 
posterior chest, following which the Veteran complained of 
stiffness, pain and swelling of the right hand, described as 
worse than the left hand symptomatology.  The report 
indicated that the Veteran was not currently being treated 
for left hand problems, because he did not have pain and had 
already undergone physical therapy.  It was noted that he had 
not worked since 1978 due to a heart condition.

Following physical examination there were diagnoses of 
residual stiffness of the interphalangeal (IP) joints of all 
of the fingers of the left hand (but not the thumb) secondary 
to regional pain syndrome; and a similar condition of the 
right arm following thoracic surgery performed 2 years 
previously, with restricted motion of the IP and MP joints in 
all of the fingers and the thumb of the right hand and of the 
wrist, shoulder and elbow.  The examiner commented that a 
review of the records revealed nothing that indicated any 
immediate problems with the heplock at the time it was 
engaged, though the Veteran reported having pain at that 
time.  The examiner explained that the pain may have resulted 
from having to hold the hand and wrist in a position without 
being able to move it, much like the condition of the right 
hand which had developed during the two year period following 
chest surgery.  The examiner explained that he could not 
identify the condition of either the left or right hand prior 
to the treatment at issue, but noted that the Veteran 
reported having no problems with either hand prior to the 
treatment.  

The VA examiner opined that he did not believe that the 
conditions of the left hand, fingers and wrist were a natural 
progression of the disability for which the (June 2003) VA 
treatment was authorized; the examiner observed that the 
treatment received at that time related to a heart condition 
and not to the hands/fingers.  The examiner also indicated 
that he did not think that the condition of the left hand and 
fingers was coincidental to the (June 2003) treatment, but 
noted that it may have developed due to positioning and lack 
of motion of the left arm and hand by the Veteran with 
subsequent development of regional pain syndrome and finger 
stiffness.  The examiner further commented that he did not 
believe that the disability of the left hand was an intended 
result of the VA treatment.  He concluded that based on a 
review of the evidence, he found nothing to indicate that the 
Veteran's disability resulted or was caused by the VA 
treatment, or that it was due to carelessness, negligence, 
lack of proper skill or error in judgment.  The examiner 
added that the location and management of the heplock site 
appeared appropriate and noted that there was no report of 
pain or significant problem.   

An addendum to the VA examination report was added later in 
April 2009 indicating that X-ray films of the left wrist 
revealed osteopenia with degenerative changes.  X-ray films 
of the left hand also showed degenerative changes.  The 
examiner noted that there were no skin changes on the volar 
aspect of the left forearm proximal to the wrist (where the 
Veteran indicated the heplock had been placed) to indicate 
any type of infection or other problems involving the heplock 
site.  

Legal Analysis

The Veteran maintains that complex regional pain syndrome of 
the left wrist and hand was the result of improper treatment, 
specifically arising from incorrect placement of an IV line 
in the area of the left wrist while being treated by VA in 
June 2003.  The Veteran also maintains that VA's delay in 
providing treatment for his left hand/wrist disability caused 
the condition to become worse.  For the reasons that follow, 
the Board concludes that compensation under section 1151 is 
warranted.

Title 38, United States Code, Section 1151 provides that 
where a Veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361l; see also Anderson v. 
Principi, 18 Vet. App. 371, 376 (2004); Kilpatrick v. 
Principi, 16 Vet. App. 1, 3 (2002).  The Veteran does not 
contend, nor does the evidence reflect that consideration 
under any other theory of entitlement is warranted.

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C. § 1151 filed on 
or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations implemented the 
provisions of 38 U.S.C. § 1151 and were codified at 38 C.F.R. 
§ 3.361.  The RO specifically provided notice of 38 C.F.R. § 
3.361 to the Veteran in the Statement of the Case issued in 
April 2006.

Section 1151(a) grants compensation for qualifying 
disabilities to veterans in the same manner as if such 
disability were service-connected, under certain 
circumstances.  See also 38 C.F.R. § 3.361 (2009).  First, 
the disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the Veteran by 
VA, and the proximate cause of the disability must be 
attributable to: (a) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (b) an event that was 
not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 
C.F.R. § 3.361(d).  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a Veteran's additional disability or 
death, it must be demonstrated that the hospital care or 
medical or surgical treatment caused the Veteran's additional 
disability or death; and (i) VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care or medical 
or surgical treatment without the Veteran's informed consent.  
See 38 C.F.R. § 3.361(d)(1) (2009).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2009).

Second, there must be evidence of additional disability, as 
shown by comparing the Veteran's condition before and after 
the VA medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence of record must 
show actual causation rather than coincidental occurrence.  
38 C.F.R. § 3.361(c)(1).  Finally, the disability must not be 
the result of the Veteran's willful misconduct.  38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.301(c)(3).

To establish causation, the competent evidence must show that 
the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional disability.  
Merely showing that a veteran received care, treatment, or 
examination, and that the veteran now has an additional 
disability does not establish a causal relationship between 
the two.  See 69 Fed. Reg. 46,433-35, codified at 38 C.F.R. 
§ 3.361(c)(1).

In this case, the Board finds that the evidence establishes 
that during the Veteran's June 2003 VA hospitalization, there 
was some difficulty with the IV placement in the Veteran's 
left forearm, following which, in July 2003 (a month later), 
the Veteran complained of symptoms of pain, weakness and some 
neurological symptomatology of the left wrist/hand/fingers, 
initially assessed as synovitis.  Subsequently, the condition 
was assessed as complex regional pain syndrome with 
associated functional deficits, and also as reflex 
sympathetic dystrophy which was then associated by competent 
medical evidence as secondary to an IV injury.  The 2009 VA 
examination report reflects that regional pain syndrome is 
currently diagnosed.  Accordingly, the Board concludes both 
that additional disability was chronically shown following 
the June 2003 VA treatment at issue, and that this additional 
disability is attributable to that treatment.

Having reached the aforementioned conclusions, this claim 
must be evaluated to determine whether there was any 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of the VA 
before compensation under 38 U.S.C.A. § 1151 may be granted.  
In this case, pursuant to a Board Remand issued in September 
2008 a competent medical opinion was requested addressing 
this specific matter.  In this regard, the file contains the 
April 2009 opinion of a VA orthopedic physician concluding 
that based on a review of the evidence; he found nothing to 
indicate that the Veteran's disability was due to 
carelessness, negligence, lack of proper skill or error in 
judgment.  The examiner added that the location and 
management of the heplock site appeared appropriate and there 
was no report of pain or significant problem (in the 
discharge summary).  There is no medical evidence or opinion 
on file to the contrary.  

However, proximate cause may also be established where the 
additional disability was an event not reasonably foreseeable 
- to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider the type of risk that a reasonable health 
care provider would have disclosed as part of the procedures 
for informed consent (in accordance with 38 C.F.R. § 17.32).  
See 38 C.F.R. § 3.361(d)(2).  Here, while there are no 
informed consent forms of record with respect to any 
procedures conducted by the VA during the subject 
hospitalization, the April 2009 examiner further opined that 
he did not believe that the disability of the left hand was 
an intended result of the VA treatment, further explaining, 
essentially, that the Veteran went in with a heart problem 
and came out with a disability of the left upper arm.  Thus, 
with no medical evidence against such a proposition, the 
Board will also find that the Veteran's left upper extremity 
reflex sympathetic dystrophy was not a foreseeable risk of 
any procedure to be conducted by VA in June 2003, including 
the placement of any IV.  

In sum, while there is no evidence showing that the proximate 
cause of the Veteran's claimed left wrist/hand disorder was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the June 2003 medical care at issue, there is 
evidence that the Veteran's left upper extremity reflex 
sympathetic dystrophy was not a reasonably foreseeable 
consequence of VA treatment, and the Veteran's claim for 
compensation for such disability pursuant to 38 U.S.C.A. 
§ 1151 therefore must be granted.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
upper extremity reflex sympathetic dystrophy is granted. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


